DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 1/29/2021 has been entered.
	
Status of Claims
Claim(s) 1-20 is/are pending of which Claim(s) 1 and 13 is/are presented in independent form.
All references (and their machine translations) relied up on and not cited in the current Form 892 may be found in previous 892's or IDS'.
Previous claim/specification objections withdrawn.

Response to Arguments
First Argument:
	Applicant asserts Kato does not disclose the strap portions being unitary and as such amended independent claims 1 and 13 are allowable (Pages 11-14 of Remarks).
	Examiner’s Response:
Applicant's arguments filed 1/29/2021 have been fully considered but they are not persuasive. See the updated rejection below wherein it is discussed how Kato discloses in lines .

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 10-11, 16-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of copending Application No. 16317303 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they provide almost the exact same structure and claim language accompanying that structure.
Claims 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 of copending Application No. 16317303 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they provide almost the exact same structure and claim language accompanying that structure.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
(Note: Maintained from previous action as Applicant wishes it to be held in abeyance).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “securing members” and “securing units” in claims 2-3, 5, and 15. According to the instant specification Page 18, these are removable fasteners such as hook-and-loop material, ring snap fasteners, button and button holes, jean buttons, interlocking discs, or two-prong snap buttons.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 5 rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Claim 5 recites “wherein the first securing member is disposed at a lengthwise end of the unitary strip- shaped member and the second securing member is disposed at a position closer, by a distance shorter than a circumference of the right thigh of the subject, to a center along a length of the unitary strip-shaped member than the lengthwise end” wherein the claim positively requires the circumference of the thigh of the user for the distance between the securing .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 6-7, 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato (JP 2006149517 A) (see attached machine translation).
Regarding claim 1, Kato discloses a lower body assisting device 61 (See Figures 14a-b, embodiment 13 of Kato, see lines 1420-1483) comprising:
a strip-shaped right leg strap 53A (See Figure s14a-b) that is configured to exert, on a right thigh RL of a subject, a force making right thigh muscles rotate internally by wrapping the right leg strap 53A around the right thigh RL at a predetermined compression pressure in use (See Annotated Figure 14a-b for force arrows showing how the device causes thigh muscles RL to rotate inwardly, and see lines 1459-1465 wherein the device is described as pulling the leg 
a strip-shaped left leg strap 53B (See Figures 14a-b) that is configured to exert, on a left thigh LL of the subject, a force making left thigh muscles rotate internally by wrapping the left leg strap 53B around the left thigh LL at a predetermined compression pressure in use (See Annotated Figure 14a-b for force arrows showing how the device causes thigh muscles LL to rotate inwardly, and see lines 1459-1465 wherein the device is described as pulling the leg inward wherein this is shown to be internal rotation based on the construction of the device, see further lines 1454-1457 wherein the tensile/pulling force can be adjusted via connecting tool 63); 
and a strip-shaped anti-rotation member R (reference numbers 52A/52B/62 wherein these will be henceforth referred back to as R) (See Figures 14a-b, all one member ultimately just different named portions, and this member R is strip-shaped) that united to the right leg strap 53A (See Figures 14a-b, and lines 1427-1436, connected at 55A) (see lines 1454-1458 wherein the anti-rotation member R (portion 52A) may be sewn to the right leg strap 53A wherein being “sewn” unites them via being an integral connection) and is configured to actively pull the right leg strap 53A wrapped around the right thigh RL in a direction of internal rotation of the right thigh muscles (See Annotated Figure 14a-b for force arrows showing how the device causes thigh muscles RL to rotate inwardly, and see lines 1459-1465 wherein the device is described as pulling the leg inward wherein this is shown to be internal rotation based on the construction of the device, see further lines 1454-1457 wherein the tensile/pulling force can be adjusted via connecting tool 63), and that is united to the left leg strap 53B (see lines 1454-1458 wherein the anti-rotation member R (portion 52B) may be sewn to the left leg strap 53B wherein being “sewn” unites them via being an integral connection) and is configured to actively pull the left leg strap 53B wrapped around the left thigh LL in a direction of internal rotation of the left thigh muscles (See Annotated Figure 14a-b for force arrows showing how the device causes thigh muscles LL to rotate inwardly, and see lines 1459-1465 wherein the device 
wherein the anti-rotation member R is made of a material that stretches lengthwise (see lines 1447-1450 wherein the anti-rotation member R is made of operon rubber) (operon rubber, see lines 762-763, is “an elastic material with excellent stretchability and excellent fit, and there is no worry of losing its shape due to washing at home or aging due to dry cleaning”), and 
wherein the right leg strap 53A, the anti-rotation member R, and the left leg strap 53B (See Figures 14) are linked in this order (See Figure 14 wherein they are linked in this “order”) and comprise a unitary strip-shaped member (see lines 1454-1458 as discussed above wherein they may all be sewn together thus being unitary and each part is strip shaped as seen in Figure 14).

    PNG
    media_image1.png
    497
    901
    media_image1.png
    Greyscale

Regarding claim 4, Kato discloses the invention of claim 1 above.

Regarding claim 6, Kato discloses the invention of claim 1 above.
Kato discloses wherein the anti-rotation member R includes a length adjustment member 63 (see line 1436).
Regarding claim 7, Kato discloses the invention of claim 1 above.
Kato discloses wherein the anti-rotation member R has a length configured to connect a back of the right leg strap 53A worn on the right thigh RL of the subject and a back of the left leg strap 53B worn on the left thigh LL of the subject with each other along a path (See Annotated Figures 14a-b):
from the back of the right leg strap 53A to a left ilium of the subject, going around an outside of the right leg strap 53A and along a front side of a body of the subject; from the left ilium, folding back in toward a right ilium of the subject, going along a back side of the body of the subject; and from the right ilium to a back of the left thigh LL, going along the front side of the body of the subject and around an outside of the left leg strap 53B, or vice versa (See Annotated Figure 14a-b).
Regarding claim 13, Kato discloses a lower body assisting method (see Annotated Figures 14a-b and lines 1420-1483) comprising: 
wrapping around a right thigh RL of a subject (See Figure 14a-b) a right leg strap portion 53A (See Annotated Figures 14a-b) of a lower body assisting device (See Figure 14a-b wherein all the parts as shown is the “device”), the lower body assisting device comprising a contiguous strip-shaped member 53A/52A/62/52B/53B (see Figures 14a-b, see lines 1454-1458 wherein these members may be sewn to each other and when combined are “contiguous”) (see lines 1427-1436) in order the right leg strap portion 53A, an anti-rotation member R (reference numbers 52A/62/52B wherein these will be henceforth referred back to as R), and a left leg strap portion 53B (See Figures 14a-b wherein they are attached in that order as well with anti-rotation member R being between the leg straps 53A/53B),
wherein the anti-rotation member R is made of a material that stretches lengthwise (see lines 1447-1450 wherein the anti-rotation member R is made of operon rubber) (operon rubber, see lines 762-763, is “an elastic material with excellent stretchability and excellent fit, and there is no worry of losing its shape due to washing at home or aging due to dry cleaning”);
routing the anti-rotation member portion R around a waist of the subject (See Figures 14a-b wherein the portion 62 of R routes around the back of the waist, see line 1429);
wrapping the strip-shaped left leg strap portion 53B around a left thigh LL of a subject (See Annotated Figures 14a-b),
such that the anti-rotation member portion R extends from a back of the right leg strap portion 53A worn on the right thigh RL of the subject and a back of the left leg strap portion 53B worn on the left thigh LL of the subject (See Annotated Figures 14a-b); 
actively pulling, with the anti-rotation member portion R, the right leg strap portion 53A wrapped around the right thigh RL in a direction of internal rotation of thigh muscles of the right thigh RL (see the force arrows in Annotated Figures 14a-b), such that the right leg strap portion 53A exerts, on the right thigh RL, a force making the right thigh muscles rotate internally (see the force arrows in Annotated Figures 14a-b) (further see lines 1459-1465, wherein the members 52A/52B (parts of anti-rotation member portion R) deliver a tensile force (which is a pulling force) to the portions 55A/55B which are the fitting areas attached to the right/left leg straps 53A/53B (See Figures 14a-b) such that the right and left thighs of the user are pulled inward (thus “internally”) by this force wherein the thighs include the thigh muscles); and 
actively pulling, with the anti-rotation member portion R, the left leg strap portion 53B wrapped around the left thigh LL in a direction of internal rotation of thigh muscles of the left thigh LL (see the force arrows in Annotated Figures 14a-b), such that the left leg strap portion 
Regarding claim 14, Kato discloses the method of claim 13 above.
Kato discloses wherein the continuous strip shaped member 53A/52A/62/52B/53B has a substantially constant width along its entire length (see lines 1447-1450 wherein all parts have the same width of 6 cm).
Regarding claim 18, Kato discloses the invention of claim 1 above.
Kato discloses wherein the right leg strap 53A (See Annotated Figures 14a-b) forms a first loop having a front portion, a rear portion (rear portion shown in 14b), an outside lateral portion (is a loop so implicitly has an outside lateral portion, see Figures 14a-b), and an inside lateral portion (is a loop so implicitly has an outside lateral portion, see Figures 14a-b), 
wherein the left leg strap 53B forms a second loop having a front portion (front portion shown in 14a), a rear portion (rear portion shown in 14b), an outside lateral portion (is a loop so implicitly has an outside lateral portion, see Figures 14a-b), and an inside lateral portion (is a loop so implicitly has an outside lateral portion, see Figures 14a-b), 
wherein the anti-rotation member R (See Annotated Figure 14a-b) has a first end portion 55A and a second end portion 55B opposite to the first end portion 55B (See Annotated Figure 14a-b), 
wherein the first end portion 55A is united to (lines 1454-1458 may be sewn which “unites”) the rear portion of the first loop 53A (See Figure 14b), and 
wherein the second end portion 55B is united to (lines 1454-1458 may be sewn which “unites”) the rear portion of the second loop 53B (See Figure 14b).
Regarding claim 19, Kato discloses the invention of claim 13 above.
Kato discloses routing the anti-rotation member portion R between the back of the right leg strap portion 53A worn on the right thigh RL of the subject and the back of the left leg strap portion 53B worn on the left thigh LL of the subject along a path (See Annotated Figures 14a-b, note that Figure 14a is front, Figure 14b is back): 
from the back of the right leg strap portion 53A to a left ilium of the subject, going around an outside of the right leg strap portion 53A and along a front side of a body of the subject; from the left ilium, folding back in toward a right ilium of the subject, going along a back side of the body of the subject; and from the right ilium to the back of the left thigh, going along the front side of the body of the subject and around the outside of the left leg strap portion 53B (See Annotated Figures 14a-b).
Regarding claim 20, Kato discloses the invention of claim 19 above.
Kato discloses stretching the anti-rotation member portion R lengthwise along the path (lines 1466-1470, the anti-rotation member R is tensioned thus stretched, see Annotated Figures 14a-b) and allowing the anti-rotation member portion R to move independently of the body of the subject along the path (See Annotated Figures 14a-b, wherein anti-rotation member R is not specifically attached to any part of the body except at the leg straps 53A/53B, thus implicitly allowing independent movement along the path).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kato (JP 2006149517 A) (see attached machine translation) in view of Weissleder (US 20160113801 A1), henceforth Weiss.
Regarding claim 2, Kato discloses the invention of claim 1 above.
Kato does not disclose wherein each of the right leg strap and the left leg strap comprises a main body unit and two separate elongated securing units extending from a side of the main body unit.
However, Weiss teaches an analogous thigh/leg strap 4 for gripping the thigh for a waist (See Figures 1-4) wherein the thigh strap 4 comprises a main body unit (See Annotated Figure 4 below) and two separate elongated securing units 2 extending from a side of the main body unit (See Annotated Figure 4 below wherein these are Velcro hook ends 2 (thus are “securing units”) used to enclose the leg strap 4 around the thigh (see paragraph [0050]) wherein having these securing units 2 allows the leg strap to be easily retightened depending on the circumference of the user (see [0050]) and also gives further customization for the use of the leg 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the leg straps 53A/53B of Kato to be comprised of a main body unit and two elongated securing units 2 extending from a side of the main body as taught by Weiss in order to allow the leg straps to be easily retightened depending on the user’s thigh/leg circumference (see [0050] of Weiss) and to further enable force modularity to further improve the gait of the user as needed (See [0056] of Weiss).

    PNG
    media_image2.png
    472
    792
    media_image2.png
    Greyscale

Claims 3, 5, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (JP 2006149517 A) (see attached machine translation) in view of Philippe (WO 2004078077 A1) (see previously attached machine translation for referenced paragraph numbers).
Regarding claim 3, Kato discloses the invention of claim 1 above.

However, Philippe teaches analogous right and left leg straps 21/22 (See Figure 2) (see paragraphs [33-38]) wherein the right leg strap 21 comprises a first end 212 and a second end 211 (See Figure 2 and para [37]) and the leg strap 22 comprises a third end 221 and a fourth end 222 (See Figure 2 and para [37]) wherein each of these ends is provided with hook and loop (Velcro) (“securing members”) 213/214 (See Figure 2 and [37-38]) wherein as seen in Figure 2 the first end 212 has a first securing member 214 on the front side of the right leg strap 21 and a second securing member 213 on a reverse side of the right leg strap 21 (See Figure 2) and furthermore in Figure 2 the left leg strap 22 is shown having its hook and loop portions overlap such that the third end 221 has a third securing member 214-2 on the front side of the left leg strap 22 and a fourth securing member 213-2 on a reverse side of the left strap 22 (see further [36-38]) wherein the first securing member 214 removably attaches to the second securing member 213 (hook and loop is removable attachment and they overlap thus attaching [37]), and wherein the third securing member 214-2 removably attaches to the fourth securing member 213-2 (hook and loop is removable attachment and they overlap thus attaching [37]), wherein this form of attachment means allows the intended gripping of the thighs (see [33]) to be adapted to people of differing builds (see [29-30]).
Therefore it would have been oblivious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted out the leg straps 53A/53B of Kato with the right and left leg straps 21/22 as taught by Philippe above in order to enable the 
Regarding claim 5, Kato in view of Philippe discloses the invention of claim 3 above.
As combined, Philippe further teaches wherein the first securing member 214 is disposed at a lengthwise end 212 of the unitary strip-shaped member (See Figure 2 of Philippe wherein 212 is a lengthwise end of leg strap 21 (see substitution above wherein this is right leg strap 53A of Kato now which is a part of the unitary strip-shaped member as discussed in claim 1)) and the second securing member 213 is disposed at a position closer, by a distance shorter than a circumference of the right thigh of the subject (this is interpreted to mean that the distance of the first securing member to the center is greater (or shorter in the vice versa) than the distance of the second securing member to the center by this distance that is “shorter than a circumference of the thigh”, important for the elaboration below), to a center 63 (of portion 62 of anti-rotation member R, see Figure 14 of Kato) along a length of the unitary strip-shaped member than the lengthwise end 212 (as combined Kato and Philippe have created a structure wherein the anti-rotation member R of Kato unites to the right leg strap 21 of Philippe (see substitution above) wherein as seen in Figures 14a-14b of Kato the anti-rotation member R unites to the right leg strap at the location 55A which is closer to the medial side of the thigh and thus 55A is closer to the second securing member 213 which has a shorter distance to the medial side of the thigh than the first securing member 214 (See Figure 2 of Philippe) which then means the center 63 of the anti-rotation member R of the unitary member is closer to the second securing member 213 than the first securing member 214 because of where the location 55A is as the distance between 55A and 63 is shared between the two points, thus for the explanation below 55A functionally is the “center” 55A; 
wherein then further the distance B of the second securing member 213 to the center 55A would be shorter than the distance A of the first securing member 214 to the center 55A by a distance C shorter than a circumference of thigh of the user because as seen in Figures 1-2 of 


    PNG
    media_image3.png
    489
    802
    media_image3.png
    Greyscale

Regarding claim 15, Kato discloses the method of claim 13 above.
Kato does not disclose further comprising: a first securing member on a front side of the right leg strap; a second securing member on a reverse side of the right leg strap; a third securing member on a front side of the left leg strap; and a fourth securing member on a reverse side of the left leg strap, wherein the method further comprises attaching the first securing member to the second securing member, and attaching the third securing member to the fourth securing member.
However, Philippe teaches analogous right and left leg straps 21/22 (See Figure 2) (see paragraphs [33-38]) wherein the right leg strap 21 comprises a first end 212 and a second end 211 (See Figure 2 and para [37]) and the leg strap 22 comprises a third end 221 and a fourth 
Therefore it would have been oblivious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted out the leg straps 53A/53B of Kato with the right and left leg straps 21/22 as taught by Philippe above in order to enable the device to be sufficiently gripped to the thighs of the user and to allow the leg straps to be easily adapted to people of differing builds (See Philippe [33, 29-30]), along with the method of attaching the securing members together as such.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kato (JP 2006149517 A) (see attached machine translation) in view of Kassan (US 5799654 A).
Regarding claim 8, Kato discloses the invention of claim 1 above.
Kato discloses a longitudinal length of the part of each of the right leg strap 53A and the left leg strap 53B corresponding to a circumference of the respective right (RL) and left (LL) 
Kato does not disclose wherein a substantial half of a longitudinal length of a part of each of the right leg strap and the left leg strap is less easily stretchable than a remainder of the longitudinal length.
However, Kassan teaches an analogous circumferential member (See Figure 6) wherein the member has a C-shaped rigid portion 34 (Col. 4 lines 39-41) where the portion 34 is padded to provide a comfortable fit around the appendage  and provides structure to create a snug fit (Col. 5 lines 6-15) for the strap 40 of the circumferential member in Figure 6. Where in Figure 6 this C-shaped portion 34 is substantially half of the circumference of the entire circumferential member which corresponds to half of the longitudinal length. 
Therefore it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have added the C-shaped portion 34 as taught by Kassan to the thigh straps 53A and 53B of Kato to provide increased comfort and ensure an improved fit for the thigh straps 53B and 53A as they may be snugly adjusted (Col. 5 lines 6-15). 
Thus as the C-shaped portion 34 (from Kassan) is substantially half of the circumference of the entire circumferential member which corresponds to half of the longitudinal length and rigid, Kato as combined discloses a substantial half of a longitudinal length of a part of each of the right leg strap 53A and the left leg strap 53B is less easily stretchable as one half is C-shaped rigid padding and the other half is elastic where rigid padding is less stretchable than an elastic strap.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kato (JP 2006149517 A) (see attached machine translation) in view of Brown (US 20060074365 A1).
Regarding claim 9, Kato discloses the invention of claim 1 above.
Kato discloses disclose wherein each of the right leg strap 53A and the left leg strap 53B extend longitudinally (see Figures 14a-b wherein these are strap loops wherein the circumference of these loops may be marked as a longitudinal axis, and the straps 53A and 53B are made of operon rubber, lines 1447-1450, which gives allows the straps to extend (stretch), lines 1471-1472).
Kato further discloses the leg straps having a first longitudinal curved edge and a second longitudinal curved edge (See 2nd Annotated Figures 14a-b below, wherein the curve may be seen in going upwardly on the lateral sides of the body), wherein the first longitudinal curved edge is longer than the second longitudinal curved edge (as the straps 53A and 53B are being worn on the thigh wherein the upper thigh is shown, see Figures 14a-b, to be larger in diameter/width than the lower thigh then when the straps 53A and 53B, which are elastic operon rubber (lines 1447-1450 and 1471-1475) such that the upper curved edge will be stretched to a longer length in order to fit on the larger thigh circumference than the lower curved edge).

    PNG
    media_image4.png
    450
    1148
    media_image4.png
    Greyscale

Kato further discloses the right leg strap 53A and the left leg strap 53B are configured such that, when worn by a user, a center portion of the first longitudinal curved edge is curved upward and a center portion of the second longitudinal curved edge is curved upward (See 3rd 

    PNG
    media_image5.png
    450
    1148
    media_image5.png
    Greyscale

But Kato does not explicitly disclose wherein the right leg strap and the left leg strap are configured such that, when worn by a user, a center portion of the first longitudinal curved edge is curved upward with respect to a first end and a second end of the first longitudinal curved edge, and a center portion of the second longitudinal curved edge is curved upward with respect to a first end and a second end of the second longitudinal curved edge because the loops 53A and 53B are loops are do not have first and second ends.
However, Brown teaches an analogous thigh strap 10 (See Figure 1 and Figures 5A-5B) wherein the strap has two configurations, the first being an analogous loop (Figure 1) around a thigh and second being a form with a first and second end (Figures 5A-5B) wherein the form of Figures 5A-5B can become the analogous loop via hook and loop attaching the first and second ends together (see [0024]) wherein this provides the user with an easier way to attach the strap 10 to their thigh as they can just wrap and attach instead of having to put their leg through the loop and pulling up the leg.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the leg straps 53A and 53B with 
Thus as combined, Kato discloses wherein the right leg strap 53A and the left leg strap 53B are configured such that, when worn by a user, a center portion (see lateral side of legs in 2nd and 3rd Annotated Figures 14a-b) of the first longitudinal curved edge is curved upward with respect to a first end and a second end of the first longitudinal curved edge (see lateral side of legs in 2nd and 3rd Annotated Figures 14a-b wherein the lateral sides are curved upwardly compared to the medial side of the legs where the first and second ends are provided), and a center portion (see lateral side of legs in 2nd and 3rd Annotated Figures 14a-b) of the second longitudinal curved edge is curved upward with respect to a first end and a second end of the second longitudinal curved edge (see lateral side of legs in 2nd and 3rd Annotated Figures 14a-b wherein the lateral sides are curved upwardly compared to the medial side of the legs where the first and second ends are provided).
Claims 10-11 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (JP 2006149517 A) (see attached machine translation) in view of Mueller (US 0880904 A)
Regarding claim 10, Kato discloses the invention of claim 1 above.
Kato does not disclose further comprising an upper body strap, the upper body strap having a strip shape and a length configured to connect an outside of the right leg strap worn on the right thigh of the subject and an outside of the left leg strap worn on the left thigh of the subject with each other along a path: from the outside of the right leg strap to a top of the left shoulder of the subject along a back side of a body of the subject; from the top of the left shoulder to a left underarm of the subject along a front side of the body of the subject; from the left underarm to a right underarm of the subject along the back side of the body of the subject; from the right underarm to a top of the right shoulder of the subject along the front side of the 
However, Mueller teaches a back supporter in the form of an upper body strap (See Figures 1 and 2) having a strip shape (See Figure 1 and 2 where the strap is stripe-shaped in that it is long and generally thin) and a length configured to connect an outside of the right leg strap 5 worn on the right thigh of the subject and an outside of the left leg strap 5 worn on the left thigh of the subject (See Figure 1 where the upper body strap is connected to the back of the left and right leg straps) with each other along a path (See annotated Figure 1, where the arrows show the below path of the upper body strap in relation to the human body): 
from the outside of the right leg strap to the top of the left shoulder of the subject along the back side of the body of the subject; 
from the top of the left shoulder to the left underarm of the subject along the front side of the body of the subject; 
from the left underarm to the right underarm of the subject along the back side of the body of the subject; 
from the right underarm to the top of the right shoulder of the subject along the front side of the body of the subject; 
and from the top of the right shoulder to the outside of the left leg strap along the back side of the body of the subject, or vice versa.
The upper body strap device of Mueller may effectively brace the user’s back (lines 17-22) and may assist a user in actions needing bending of the body (Lines 12-16). These functions will also work to aid in the user’s posture through the elastic portions of the strap (lines 53-57) creating tensions such that the chest will be pulled back and create a more aligned spine.

Regarding claim 11, Kato in view of Mueller discloses the invention of claim 10 above.
As combined, Mueller further teaches that the upper body strap is stretchable lengthwise (lines 53-57, sections 8 of the upper body strap, see Figures 1 and 2, are formed of elastic material so the upper body strap is stretchable lengthwise as elastic material is stretchable).
Regarding claim 16, Kato discloses the method of claim 13 above.
Kato does not disclose the method further comprising connecting an outside of the right leg strap portion worn on the right thigh of the subject and an outside of the left leg strap worn portion on the left thigh of the subject with each other using a strip-shaped upper body strap routed along a path: from the outside of the right leg strap portion to a top of the left shoulder of the subject along a back side of a body of the subject; from the top of the left shoulder to a left underarm of the subject along a front side of the body of the subject; from the left underarm to a right underarm of the subject along the back side of the body of the subject; from the right underarm to a top of the right shoulder of the subject along the front side of the body of the subject; and from the top of the right shoulder to the outside of the left leg strap portion along the back side of the body of the subject, or vice versa, wherein both ends of the upper body 
However, Mueller teaches a back supporter in the form of an upper body strap (See Figures 1 and 2) having a strip shape (See Figure 1 and 2 where the strap is stripe-shaped in that it is long and generally thin) and a length configured to connect an outside of the right leg strap 5 worn on the right thigh of the subject and an outside of the left leg strap 5 worn on the left thigh of the subject (See Figure 1 where the upper body strap is connected to the back of the left and right leg straps) with each other the upper body strap routed along a path (See annotated Figure 1, where the arrows show the below path of the upper body strap in relation to the human body): 
from the outside of the right leg strap to the top of the left shoulder of the subject along the back side of the body of the subject; 
from the top of the left shoulder to the left underarm of the subject along the front side of the body of the subject; 
from the left underarm to the right underarm of the subject along the back side of the body of the subject; 
from the right underarm to the top of the right shoulder of the subject along the front side of the body of the subject; 
and from the top of the right shoulder to the outside of the left leg strap along the back side of the body of the subject, or vice versa.
The upper body strap device of Mueller may effectively brace the user’s back (lines 17-22) and may assist a user in actions needing bending of the body (Lines 12-16). These functions will also work to aid in the user’s posture through the elastic portions of the strap (lines 53-57) creating tensions such that the chest will be pulled back and create a more aligned spine.

Regarding claim 17, Kato in view of Mueller discloses the method of claim 16 above.
As combined, Mueller further teaches that the upper body strap is stretchable lengthwise (lines 53-57, sections 8 of the upper body strap, see Figures 1 and 2, are formed of elastic material so the upper body strap is stretchable lengthwise as elastic material is stretchable).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kato (JP 2006149517 A) (see attached machine translation) in view of Mueller (US 0880904 A) Barbosa (US 20140336555 A1).
Regarding claim 12, Kato discloses the invention of claim 7 above.
Kato does not disclose further comprising an upper body strap, the upper body strap having a strip shape and a length configured to connect an outside of the right leg strap worn on the right thigh of the subject and an outside of the left leg strap worn on the left thigh of the subject with each other along a path: from the outside of the right leg strap to a top of the left shoulder of the subject along a back side of a body of the subject; from the top of the left shoulder to a left underarm of the subject along a front side of the body of the subject; from the 
However, Mueller teaches a back supporter in the form of an upper body strap (See Figures 1 and 2) having a strip shape (See Figure 1 and 2 where the strap is stripe-shaped in that it is long and generally thin) and a length configured to connect an outside of the right leg strap 5 worn on the right thigh of the subject and an outside of the left leg strap 5 worn on the left thigh of the subject (See Figure 1 where the upper body strap is connected to the back of the left and right leg straps) with each other along a path (See annotated Figure 1, where the arrows show the below path of the upper body strap in relation to the human body): 
from the outside of the right leg strap to the top of the left shoulder of the subject along the back side of the body of the subject; 
from the top of the left shoulder to the left underarm of the subject along the front side of the body of the subject; 
from the left underarm to the right underarm of the subject along the back side of the body of the subject; 
from the right underarm to the top of the right shoulder of the subject along the front side of the body of the subject; 
and from the top of the right shoulder to the outside of the left leg strap along the back side of the body of the subject, or vice versa.

    PNG
    media_image6.png
    397
    425
    media_image6.png
    Greyscale

The upper body strap device of Mueller may effectively brace the user’s back (lines 17-22) and may assist a user in actions needing bending of the body (Lines 12-16). These functions will also work to aid in the user’s posture through the elastic portions of the strap (lines 53-57) creating tensions such that the chest will be pulled back and create a more aligned spine.
 Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have used the upper body strap of Mueller in conjunction with the device 61 of Kato, because the invention of Kato has improved function when used with good posture (see lines 1459-1465) and the device of Mueller aids the user in having good posture and supporting the back (lines 17-22, see above), as such using Mueller with the device of Kato will directly improve the functionality of Kato. When using the device of Mueller with Kato the leg straps 5 will connect/attach to the leg straps 53A and 53B of Kato through physical contact. Thus both ends of the upper body strap can be attached to and 
As combined, Kato does not disclose a vertical connection member, the vertical connection member being configured so as to connect a substantial center of a portion of the upper body strap (of Mueller) running from the left underarm to the right underarm along the back side of the body of the subject (See Annotated Figure 1 of Mueller) and a substantial center of a portion of the anti-rotation member R (of Kato) running from the left ilium to the right ilium along the back side of the body of the subject (portion 62, see Figures 14a-b).
However, Barbosa teaches an analogous back support device in the form of a posture correction device (Abstract) with similar functions to Mueller wherein Barbosa comprises a vertical connection member 30 (See Figure 3) on the back of the user which connects upper body straps 20 and 24 and a belt 38 at respective centers wherein the vertical connection member 30 is adjustable [0043] and may adjusted to alter the forces of the back strap onto the back [0044].
Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have added the vertical connection member 30 as taught by Barbosa to an analogous center of the back of portion 62 of Kato (See Figures 14a-b) and an analogous center of the back strap of Mueller (See Annotated Figure 1 above) in order to create adjustable postural forces between the two (Barbosa, [0043-0044]) and thus increase customizability of the device as combined.
Thus as combined, Kato discloses a vertical connection member 30, the vertical connection member 30 being configured so as to connect a substantial center of the portion of the upper body strap (of Mueller) running from the left underarm to the right underarm along the back side of the body of the subject (see Annotated Figure 1 of Mueller) and a substantial 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889.  The examiner can normally be reached on Monday-Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/VICTORIA J HICKS/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        5/25/2021